DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ryan Dean (Reg. No. 61570) on 04/02/2021.The application has been amended as follows: 
1.  (currently amended) A system for management of wireless access points in a multi-band wireless network, comprising:
a first wireless distribution unit (WDU) associated with a first set of wireless access points, and comprising a first data collector configured to collect a first set of information about an environment where the first WDU is located; 
a second WDU associated with a second set of wireless access points, and comprising a second data collector configured to collect a second set of information about an environment where the second WDU is located; and

wherein the central cognitive engine further comprises an information manager configured to receive the first and second sets of information, wherein the information manager is configured to store received information in an AVL tree, wherein the information manager is configured to compare the received information with information stored in the first and second WDUs, remove non-relevant or duplicative information, and store the remaining information in the AVL tree; and 
wherein the central cognitive engine comprises a set of optimization algorithms, and wherein the central cognitive engine is configured to use the optimization algorithms to balance the load across the first and second WDUs based on the first and second sets of information.
2.	(cancelled) 
3.	(original) The system of claim 1, wherein the first and second data collectors comprise first and second scanning radios, respectively.
4.	(original) The system of claim 3, wherein the first and second scanning radios are each configured for use as a backup wireless access point. 

6.	(original) The system of claim 1, wherein each of the first and second WDUs comprises a distributed cognitive engine having an information manager.
7.	(original) The system of claim 6, wherein each of the distributed cognitive engines of the first and second WDUs are configured to steer client devices between wireless bands using first and second sets of optimization algorithms stored in the respective distributed cognitive engine and the information collected by at least one of the first and second data collectors.
8.	(original) The system of claim 6, wherein each information manager is configured to store information about the associated first or second sets of wireless access points in an AVL tree.
9.	(original) The system of claim 1, wherein each of the control unit and first and second WDUs comprises a communication manager, each of which is configured to manage communication between at least two of (i) the first WDU, (ii) the second WDU, and (iii) the control unit.
10.	(cancelled) 
11.	(cancelled) 
12.	(original) The system of claim 1, wherein the central cognitive engine is further configured to balance the load by analyzing at least one of a signal strength received 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitation(s) of “a control unit communicatively coupled with each of the first and second WDUs, and comprising a central cognitive engine configured to balance a load across the first and second WDUs based on the first and second sets of information received from the first and second WDUs, respectively; wherein the central cognitive engine further comprises an information manager configured to receive the first and second sets of information, wherein the information manager is configured to store received information in an AVL tree, wherein the information manager is configured to compare the received information with information stored in the first and second WDUs, remove non-relevant or duplicative information, and store the remaining information in the AVL tree; and wherein the central cognitive engine comprises a set of optimization algorithms, and wherein the central cognitive engine is configured to use the optimization algorithms to balance the load across the first and second WDUs based on the first and second sets of information” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claim 1. Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED ALI/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468